                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

SECURITY USA SERVICES, INC.,

               Plaintiff,

v.                                                                  No. 1:18-cv-00264-JCH-KRS

UNITED PARCEL SERVICE, INC.,

               Defendant.

      ORDER GRANTING MOTION TO VACATE STATUS CONFERENCE AND
                   RESETTING STATUS CONFERENCE

       THIS MATTER, having come before the Court on Defendant’s Unopposed Motion to

Vacate the Status Conference (“Motion”), and the Court, having reviewed the Motion and being

otherwise fully advised in the premises, FINDS that the Motion is well taken and should be

granted.

       IT IS, THEREFORE, ORDERED that the telephonic status conference scheduled on

April 2, 2019 at 10:00 a.m. is hereby vacated and reset for April 16, 2019 at 2:00 p.m. The parties

shall connect to the proceedings by calling (888) 398-2342 and entering access code 8193813.




                                             ________________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
